DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Todd (US 2018/0316948 A1).
As to claim 1, Todd discloses a computer-implemented method [Paragraph 0011], the method comprising: 
establishing a link [Communication] that includes at least one of audio data and video data [Link video containers] between a wireless device of a remote participant [Computing devices 39 on FIG. 1] and a computational mixer [“The network computing devices 39 are in communication with the media processing unit 24 via a communications network 22. Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135]; 
5referencing a profile [User profile] for the remote participant [“Shopping widgets may have access to user profile information that may include shopping credentials.” Paragraph 0157]; 
generating, based on the profile for the remote participant and using the computational mixer, a venue signal [Chat with other viewers] that is related to the at least one audio data and video data [“The activities may be coordinated by the video display system 46 at the venue and the viewers may use the games, social media, dating and matching services, and chatting functions to chat with other viewers or a group of viewers directly that are at the venue, remote to the venue, or both.” Paragraph 0262]; and 
transmitting the venue signal [“In the various aspects of the present disclosure, the interaction with the users 2602 in the live audience, other attendees, and the input from the users 2602 through their connected network devices 2604 may also permit the users 2602 to receive an additional audio feed while in the live venue, especially in louder venues such as sports bars, amphitheaters, and music and sports venues.” Paragraph 0265].  

As to claim 2, Todd discloses the method of claim 1, wherein establishing the link includes establishing the link between a virtual participant application on the wireless device and a communications interface on the computational mixer [“Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135].  

15 As to claim 3, Todd discloses the method of claim 2, wherein establishing the link between the virtual participant application on the wireless device and the communications interface on the computational mixer includes transmitting at least one of audio data and video data corresponding to the remote participant from the wireless device to the computational mixer [“The network computing devices 39 are in communication with the media processing unit 24 via a communications network 22. Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135].  

As to claim 4, Todd discloses the method of claim 2, wherein establishing the link between the virtual participant application on the wireless device and the communications interface on the computational mixer includes transmitting at least one of audio data and video data from the computational mixer to the wireless device [“The network computing devices 39 are in communication with the media processing unit 24 via a communications network 22. Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135].  

As to claim 5, Todd discloses the method of claim 2, wherein establishing the link between a virtual participant application on the wireless device and a communications interface on the computational mixer includes establishing a 5G network connection [“Content from heterogeneous input sources 25 may be received via IP data streams received via Ethernet, coaxial cable supporting Multimedia over Coax Alliance, MOCA, 802.11, 4G, 5G, or other transmission means.” Paragraph 0252].  

As to claim 6, Todd discloses the method of claim 1, wherein establishing the link comprises establishing a link that is used to communicate one or more of the following: video data of the remote participant [“The network computing devices 39 are in communication with the media processing unit 24 via a communications network 22. Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135].5  

20 As to claim 7, Todd discloses the method of claim 1, wherein referencing the profile for the remote participant includes referencing a social media configured to enable access to other profiles for other users [“A video container may comprise a widget where a widget is one of a website, an application running locally or remotely, a social media interface, a shopping application.” Paragraph 0150]. 

As to claim 8, Todd discloses the method of claim 1, wherein referencing the profile for the remote 25participant includes referencing a designated location within a venue hosting an event that the remote participant is virtually attending [“In some embodiments, alternate camera views of the same sporting event may be shown in the smaller video containers 41, 42, 43, thereby providing multiple viewpoints of the sporting event.” Paragraph 0136]. 

As to claim 9, Todd discloses the method of claim 1, wherein referencing the profile for the remote participant includes referencing a logical transformation that describes a modification to 30the at least one audio data and video data [“FIG. 3 shows an embodiment of a logical representation of a video container 44 being resized and positioned on a television or display device 38.” Paragraph 0137]. 

As to claim 10, Todd discloses the method of claim 9, wherein referencing the logical transformation includes referencing a transformation that modifies the at least one audio data and video data so that the at least one audio data and video data is perceived as originating from a 5location other than a location associated with at least one of: a speaker used to provide an audio manifestation of the venue signal [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144].  

As to claim 11, Todd discloses the method of claim 9, wherein referencing a logical transformation includes referencing a transformation that modifies at least a portion of the at least one audio data and video data that corresponds to other remote participants based on one or more of the following: 15an identity of a remote participant of the other remote participants [“The widgets in a group may be personalized based on user identity, demographics, user preferences and the like. The widgets in a group may be partially preselected and grouped by the user.” Paragraph 0150].  

25 As to claim 12, Todd discloses the method of claim 1, wherein referencing the profile for the remote participant includes referencing the profile to determine that the remote participant has selected to receive at least one of audio data and video data from a second remote participant identified in the profile, and wherein generating the venue signal comprises providing the at least one of audio 30data and video data from the second remote participant to the computational mixer [“This may allow many people to listen to different video container content without hearing other video container content. The present embodiment shows a first user listening to view 1 over a cellular phone connected to a headset. A second user is listening to view 6 over a PC connected to a headset. A third user is playing a video game and listening to the sound from the television speakers.” Paragraph 0138]. 

As to claim 14, Todd discloses the method of claim 1, wherein referencing the profile for the remote participant includes identifying a speaker that will be used to render an audio manifestation of the venue signal [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144].  

20 As to claim 15, Todd discloses the method of claim 1, wherein referencing the profile for the remote participant includes identifying at least one of. an event that the remote participant has registered to virtually attend [“The system may act as a virtual living room or virtual bar, or the like. A widget running in full-screen mode and logged into a 3D virtual room may position a character or avatar on the screen to represent one more of the user and others who may be logged into a common social site or the like.” Paragraph 217]. 

As to claim 16, Todd discloses the method of claim 1, wherein generating, based on the profile for the remote participant and using the computational mixer, the venue signal includes identifying a speaker that will be used to render an audio manifestation of the venue signal [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144].  

As to claim 17, Todd discloses the method of claim 1, wherein generating, based on the profile for the remote participant and using the computational mixer, the venue signal comprises specifying a volume level for the venue signal [“Input selection, volume up, volume  down, second audio program controls, closed-captioning controls, and the like. Other controls include powering on or off the display, adjusting audio controls, adjusting video controls, and turning off and on mute volume controls.” Paragraph 0337].  

5 As to claim 18, Todd discloses the method of claim 1, wherein generating, based on the profile for the remote participant and using the computational mixer, the venue signal comprises mixing the at least one of audio data and video data for the remote participant with other audio data and/or video data from other users to generate the venue signal [“The video containers system can then stream the audio for that video container selected to the mobile or PC device that optionally may have a private audio headset. This may allow many people to listen to different video container content without hearing other video container content.” Paragraph 0138]. 

10 As to claim 19, Todd discloses the method of claim 1, wherein generating, based on the profile for the remote participant and using the computational mixer, the venue signal comprises mixing at least one of audio data and video data for two or more users in a social network [“A video container may comprise a widget where a widget is one of a website, an application running locally or remotely, a social media interface, a shopping application.” Paragraph 0150].

As to claim 20, Todd discloses the method of claim 1, wherein generating, based on the profile for the 15remote participant and using the computational mixer, the venue signal comprises mixing the at least one of audio data and video data for the remote participant with one or more of the following: audio data corresponding to one or more performers of the event in the venue [“The video containers system can then stream the audio for that video container selected to the mobile or PC device that optionally may have a private audio headset. This may allow many people to listen to different video container content without hearing other video container content.” Paragraph 0138]. 

As to claim 21, Todd discloses the method of claim 1, wherein generating, based on the profile for the remote participant and using the computational mixer, the venue signal comprises: accessing at least one of audio and video settings specified in the profile for the remote participant [“The video containers system can then stream the audio for that video container selected to the mobile or PC device that optionally may have a private audio headset. This may allow many people to listen to different video container content without hearing other video container content.” Paragraph 0138]; and 
5generating the venue signal based on the at least one audio and video settings [“The video containers system can then stream the audio for that video container selected to the mobile or PC device that optionally may have a private audio headset. This may allow many people to listen to different video container content without hearing other video container content.” Paragraph 0138]. 

As to claim 22, Todd discloses the method of claim 21, wherein: accessing the at least one audio and video settings comprises accessing one or more of the following: 10audio power contribution settings corresponding to sources of audio data [“The video containers system can then stream the audio for that video container selected to the mobile or PC device that optionally may have a private audio headset. This may allow many people to listen to different video container content without hearing other video container content.” Paragraph 0138]. 

As to claim 23, Todd discloses the method of claim 1, wherein transmitting the venue signal comprises enabling a venue sound system to access the venue signal [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144]. 

5 As to claim 24, Todd discloses the method of claim 23, wherein enabling the venue sound system to access the venue signal includes transmitting the venue signal to a particular speaker or group of speakers using a network connection [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144]. 

As to claim 25, Todd discloses the method of claim 23, wherein enabling the venue sound system to access 10the venue signal includes routing the venue signal to a particular amplifier [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144]. 

As to claim 26, Todd discloses the method of claim 23, wherein transmitting the venue signal comprises transmitting the venue signal to a wireless device of the remote participant [“In an alternate embodiment, the audio content may be directionally output to the various users through mechanisms such as directional audio speakers, wireless headsets and the like.” Paragraph 0147]. 

15 As to claim 27, Todd discloses the method of claim 26, wherein transmitting the venue signal to the wireless device of the remote participant comprises transmitting the venue signal to the wireless device to present a virtual reality environment to the remote participant [“In an alternate embodiment, the audio content may be directionally output to the various users through mechanisms such as directional audio speakers, wireless headsets and the like.” Paragraph 0147]. 

20 As to claim 28, Todd discloses the method of claim 27, wherein the wireless device or one or more second devices that are capable of communicating with the wireless device include one or more of the following: a speaker in proximity to the remote participant [“The blended audio may then be output to one or more of television speakers, auxiliary speakers, mobile devices, blue tooth headphones and the like. In embodiments, the audio for the container of interest could, for example, be sent to the main front speaker in a surround sound system with audio for another container being played through the back speakers, optionally at lower volume.” Paragraph 0144]. 

As to claim 29, Todd discloses the method of claim 1, wherein establishing the link comprises establishing a link that includes audio data between a remote participant and the computational mixer that includes an audio mixer [“Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135].  

5 As to claim 30, Todd discloses the method of claim 1, wherein establishing the link comprises establishing a link that includes video data between the remote participant and the computational mixer that includes a video mixer [“Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135].  

As to claim 31, Todd discloses the method of claim 29, wherein generating the venue signal comprises 10generating a venue signal that is related to the video data establishing the link [“Examples of such commands may be instructions to resize, position, select content, link video containers, manipulate video container properties such as transparency and shape, manipulate web content in video container, interact with local and web-based applications and other control functions.” Paragraph 0135]. 

As to claim 32, Todd discloses the method of claim 30, wherein generating the venue signal that is related to the video data comprises: generating one or more three-dimensional models corresponding to at least one of 15the remote participant or one or more other remote participants [“The computerized media processing system 24 may accept 3-D video input which may include a left and a right image for each frame, a 2D image with a depth map or other meta-data describing features to be displayed in three dimensions.” Paragraph 0234]; and 
using the computation mixer to composite the one or more three-dimensional models with video data captured from a camera in a venue hosting an event that the remote participant is virtually attending [“In another non-limiting example, a widget may include a selection of video streams such as different screen angles in a sports game and selection of a camera angle might result in the addition of a video container on the screen or a change in the camera angle being displayed in an existing on-screen video container. In one example, a sports event may be shown in one video container with smaller video containers in proximity showing alternate camera angles of the same event.” Paragraph 0152].20 

As to claim 33, Todd discloses a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed [Paragraph 0359], cause the one or more computers to perform operations comprising: see claim 1’s rejection. 

 As to claim 34, Todd discloses one or more non-transitory computer-readable media storing instructions that, when executed by one or more computers [Paragraph 0359], cause the one or more computers to perform operations comprising: see claim 1’s rejection5sees.





Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 28, 2022